Case 9:18-cv-80176-BB Document 639 Entered on FLSD Docket 02/09/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

            Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  ______________________/

                                    ORDER TO SHOW CAUSE

            THIS CAUSE is before the Court upon a sua sponte review of the record. On January 11,

  2021, the Court entered an Order Scheduling Mediation before Thomas E. Scott, Esq. on February

  3, 2021. ECF No. [628] (“Order”). In that Order, the Court required the parties to file a mediation

  report no later than February 8, 2021. To date, no mediation report has been filed. Accordingly, it

  is ORDERED AND ADJUDGED that the parties shall file a mediation report no later than

  February 11, 2021. Failure to do so shall result in dismissal without prejudice and without further

  notice.

            DONE AND ORDERED in Chambers at Miami, Florida, on February 9, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record
